DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the Applicants’ filing on 1/27/2022.  Claims 1-19 were previously pending of which claims 1 and 3-19 have been amended and claims 20 has been newly added.  Accordingly, claims 1-20 are currently pending and examined below.
Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

Claims 1-8, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US 2008/0192496, hereinafter “Mochizuki” included in the IDS) in view of Bengtsson et al. (US 2013/0274999, hereafter “Bengtsson”). 
With respect to claim 1, Mochizuki discloses a driving assistance apparatus (abstract) for a vehicle that includes an irradiation apparatus that irradiates light toward an advancing direction of an own vehicle (Fig. 4) and an imaging apparatus that images a periphery of the own vehicle (¶ 28), the driving assistance apparatus comprising:
a processor (control portion CONT, Fig. 1) programmed to:
detect an object that is present in the periphery of the own vehicle based on an image captured by the imaging apparatus (¶ 28, obstacle sensor SS);
switch irradiated light of the irradiation apparatus between high beam and low beam based on a predetermined switching condition (Fig. 1, CJ and ¶¶ 34, 38 and 40), wherein
the processor is configured to perform switching suppression control to suppress switching of the irradiated light from high beam to low beam while the driver performs collision avoidance control in a case where the irradiated light is set to high beam (e.g. ¶ 39 and Fig. 4, i.e. switching from high beam to low beam is inhibited when there is a collision danger while the driver is performing collision avoidance such as decelerating the vehicle).
Mochizuki does not expressly disclose an automatic collision avoidance arrangement that performs collision avoidance control for avoiding a collision between the object detected and the vehicle when a collision between the object and the vehicle is likely.   Nonetheless, such automation of an otherwise manual task is well within ordinary skill in the art since it has been held that broadly providing a mechanical or automatic means to replace manual activity which In re Venner, 120 USPQ 192.  For example, Bengtsson, in the same field of invention, clearly teaches these limitations (e.g. ¶27, i.e. threat assessment and automatic collision prevention measures such as braking).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Bengtsson into the invention of Mochizuki in order to further improve the vehicle and its surrounding safety by additionally automating the collision avoidance measure in case, for example, the driver may be drowsy or otherwise distracted thus significantly enhance safety. 
With respect to claim 2, Mochizuki further discloses wherein:
the predetermined switching condition includes switching the irradiated light from high beam to low beam when an own vehicle speed is equal to or less than a determination value (Fig. 10).
With respect to claim 3, Mochizuki does not disclose wherein the processor is configured to determine a type of the object and determine whether to suppress switching of the irradiated light from high beam to low beam by switching suppression control, based on the type of the object determined by the processor.  However, Bengtsson teaches this limitation (e.g. ¶55).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Bengtsson into the invention of Mochizuki in order to additionally make the switching not only based on existence of the obstacle but also its type as doing so would further optimized the process.  For example, a pedestrian may pose a greater safety risk than an inanimate object.
With respect to claim 4, all the limitations have been analyzed in view of claim 3, and it has been determined that claim 4 does not teach or define any new limitations beyond those previously recited in claim 3; therefore, claim 4 is also rejected over the same rationale as claim 3.
Mochizuki further discloses wherein the processor is configured to suppresses switching of the irradiated light from high beam to low beam by switching suppression control, after start of the brake operation (¶ 49), but does not disclose that the braking is automatic as well as performing an automatic brake operation in which a brake apparatus of the vehicle is automatically operated, as collision avoidance control.  Nonetheless, such automation of an otherwise manual task is well within ordinary skill in the art since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. See In re Venner, 120 USPQ 192.  For example, Bengtsson, in the same field of invention, clearly teaches these limitations (e.g. ¶27, i.e. threat assessment and automatic collision prevention measures such has braking).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Bengtsson into the invention of Mochizuki in order to further improve the vehicle and its surrounding safety by additionally automating the collision avoidance measure in case, for example, the driver may be drowsy or otherwise distracted thus significantly enhance safety. 
With respect to claims 6-8, all the limitations have been analyzed in view of claim 5, and it has been determined that claims 6-8 do not teach or define any new limitations beyond those previously recited in claim 5; therefore, claims 6-8 are also rejected over the same rationale as claim 5.
With respect to claim 13, Mochizuki further discloses wherein:
an irradiation distance of the irradiation apparatus is variable (Fig. 4): and
the processor is configured to hold the irradiation distance of the irradiation apparatus at an irradiation distance at start of operation of collision avoidance control for a state in which the processor is performing collision avoidance control in a case where the irradiated light is set to high beam (¶ 39 and Fig. 4).

With respect to claim 19, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 19 is also rejected over the same rationale as claim 1.
With respect to claim 20, Mochizuki does not disclose wherein: the processor is configured to perform switching suppression control to suppress switching of the irradiated light from high beam to low beam in response to the processor determining that: a safety apparatus for performing collision avoidance control is being operated; and automatic brakes of the vehicle are being operated.  However, Bengtsson teaches these limitations (e.g. ¶27, i.e. threat assessment and automatic collision prevention measures such has braking and tighten seatbelts, alerting the driver with e.g. audible signals and/or haptic signals).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Bengtsson into the invention of Mochizuki to additionally make the switching not only based on existence of the obstacle but also based on measures taken by the safety apparatus indicating there is a potential for collision.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Bengtsson and in further view of Deragården et al. (US 2014/0063824, hereafter “Deragården”).
With respect to claim 9, Mochizuki further discloses wherein the processor is configured to suppress switching of the irradiated light from high beam to low beam by switching suppression control, after the start of driver confirming the presence of an object (¶ 49), but does not disclose that the confirmation is actually performed automatically as in a warning and Deragården teaches this limitation (e.g. claim 1, i.e. third full bake phase following warning or alert).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Deragården into the invention of Mochizuki in order to additionally take concrete preventive measure after passage of alert stage so that the driver and/or occupants get a better and more timely heads-up as to the upcoming rapid deceleration of the vehicle thus preventing shock to the occupants.
With respect to claims 10-12, all the limitations have been analyzed in view of claim 9, and it has been determined that claims 10-12 do not teach or define any new limitations beyond those previously recited in claim 9; therefore, claims 10-12 are also rejected over the same rationale as claim 9.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Bengtsson and in further view of Ohmura (US 2008/0225271).  
With respect to claim 16, Mochizuki does not disclose wherein: an irradiation direction of the irradiation apparatus is variable; and the processor is configured to hold the irradiation direction of the irradiation apparatus at an irradiation direction at start of operation of collision avoidance control for a state in which the processor is performing collision avoidance control in a case where the irradiated light is set to high beam. However, Ohmura teaches this arrangement (e.g. abstract and claim 3, the object posing threat leads to the direction being kept fixed).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ohmura into the invention of Mochizuki in order to endure the light direction focuses on the obstacle thus further improving e.g. Ohmura’s paragraph 1).
With respect to claim 17, all the limitations have been analyzed in view of claim 16, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claim 16; therefore, claim 17 is also rejected over the same rationale as claim 16.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Bengtsson in further view of Deragården and in further view of Ohmura.  
With respect to claim 18, all the limitations have been analyzed in view of claim 16, and it has been determined that claim 18 does not teach or define any new limitations beyond those previously recited in claim 16; therefore, claim 18 is also rejected over the same rationale as claim 16.

Response to Arguments
The claims are no longer interpreted under 35 USC 112(f) in view of the amendments and the respective arguments (page 9 of the Remarks).
With respect to the obviousness rejections, Applicant’s arguments (pages 9-13 of the Remarks) have been carefully considered, but they are not persuasive for at least the following reasons.  
First, Applicant argues “Mochizuki teaches each of a ‘low beam distribution’, a ‘high beam distribution’ and a ‘motorway light distribution’, which is ‘for illuminating a forward middle or distant region in the lane of the car CAR, as shown in FIG. 4(b).’ See Mochizuki, para. [0033]. Applicant respectfully asserts that the ‘motorway light distribution’ cannot reasonably be interpreted as disclosing the ‘high beam’ of Claim 1 when Mochizuki already teaches a ‘high beam distribution’. That is, not switching from ‘motorway light distribution’ to ‘low beam distribution’ in Mochizuki does not teach ‘to suppress switching of the irradiated light from high must be given its broadest reasonable interpretation consistent with the specification.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (MPEP 2173.01(I)).  Further, it is noted that for any additionally argued limitations or features to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  In this case, appropriate consideration of each and every feature of the claims has been made and the present claims, in their current form, do read on the cited prior art.
Second, with respect to the arguments directed to the alleged deficiencies of Bengtsson reference, these arguments are not persuasive either.  Specifically, Applicant asserts “the combination of not switching from ‘motorway light distribution’ to ‘low beam distribution’ based on the actions of the driver of Mochizuki and the ‘automatic collision prevention measures’ of Bengtsson cannot reasonably be combined to disclose the feature ‘for a state in which the processor is performing collision avoidance control in a case where the irradiated light is set to high beam’, as recited in Claim 1. That is, the disclosure of an ‘automatic collision prevention measures’ in Bengtsson is not in the context of a condition for determining whether individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Dependent claims continue to stand rejected as no separate arguments were presented other than the arguments made for the independent claims.  Thus, the rejections of these claims are maintained.

Conclusion 
Applicants’ arguments with respect to the rejection of the independent claims have been fully considered but they are not found to be persuasive.  Accordingly, THIS ACTION IS 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NAVID Z. MEHDIZADEH/Acting Supervisory Patent Examiner of Art Unit 3669